Title: From Thomas Jefferson to Thomas Freeman, 16 November 1805
From: Jefferson, Thomas
To: Freeman, Thomas


                  
                     Washington Nov. 16. 05. 
                  
                  Th: Jefferson asks the favor of mr Freeman, as he will be in the Mathematical shops in Philadelphia to endeavor to procure for him an accurate compass for surveying, with 2. pair of sights moving concentrically, an outer graduated circle with a Nonius to take angles accurately without regard to the needle, with it’s ball & socket & staff. he believes they are called Circumferentors but is not certain. he has seen them made to turn down vertically, so as to take altitudes with a plummet: but this is not material to his object. if mr Freeman finds such a one which he thinks good, if he will be so good as to drop a line mentioning the price & where to be had, Th:J. will immediately remit the price to the person & desire it to be sent on. he salutes mr Freeman with respect.
               